DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (U.S. Patent Publication No. 20070182818) hereinafter referred to as Buehler; in view of Bhat (U.S. Patent Publication No. 20160295086) hereinafter referred to as Bhat.
Regarding Claim 1, Buehler discloses a system to identify and track occupants of a building, comprising:
a plurality of detector devices (e.g. sensor network 1 and sensor network 2 110 of fig. 1), each of the plurality of detector devices receives an identification signal from an identification device (e.g. sensor network1 and sensor network2 receive signals from sensors as illustrated in 1);
a plurality of image capture devices (e.g. cameras of fig. 1), each of the plurality of image capture devices outputs an image signal comprising a plurality of images depicting a respective monitored location of the building (e.g. the method includes receiving image signals representing at least a portion of the environment and identifying objects represented within the image signals; paragraph 13),
a processing circuit (e.g. alert/search processing module 120 of fig. 1) communicably coupled with the plurality of detector devices and the plurality of image capture devices (e.g. alert/search processing module 120 is communicably coupled to sensor networks 110 and video processing module 115), the processing circuit:
receives the identification signal from one of the plurality of detector devices (e.g. conventional systems that attempt combine video surveillance with data from other, non-video tracking systems typically rely on a strong association (e.g., 1:1) between devices (e.g., RFID transmitters) and cameras. Although useful for purposes where limited activity is expected (intruders into otherwise restricted areas, for example), such systems cannot effectively identify and track objects in busy environments; paragraph 7);
associates the detector device providing the identification signal with a detector location stored in a detector database (e.g. the system includes a data storage module for storing information associated with objects being tracked by the surveillance system, including, in some cases, rules relating to the objects. The system can also include a tracking module for creating a chronological representation of the locations of the objects based on data from the video surveillance subsystem and the RFID subsystem; paragraph 17);
retrieves, using an identifier of the identification signal, from a user database including a plurality of user records including at least one user attribute, a selected user record corresponding to the identifier (e.g. the ; and
receives the image signal from one of the plurality of image capture devices depicting a monitored location corresponding to the detector location (e.g. the video surveillance system 105 of the present invention includes multiple input sensors 125 that capture data depicting the interaction of people and things in a monitored environment; paragraph 36).
Buehler fails to disclose generates an annotated video signal comprising a user name of the at least one user attribute of the selected user record corresponding to the identifier overlaid on the image signal; 
displays the annotated video signal on a display device.
However, Bhat teaches generates an annotated video signal comprising a user name of the at least one user attribute of the selected user record corresponding to the identifier overlaid on the image signal (e.g. one or more captured media objects, such as images or videos, are displayed as thumbnails on the annotation window 506. If a thumbnail is selected by the user 508, then the media object represented by the thumbnail is displayed in a first window 510. If the system receives a selection of a graphical position in the first window 512, the system will display an annotation field adjacent to or directed toward that graphical position 514. If the system receives an annotation entered into the annotation field 516, the annotation will be embedded in the media object 518. Metadata, including the username or ID of the annotating user, will be attached to the annotation and/or media object 520; paragraph 40); 
displays the annotated video signal on a display device (e.g. one or more captured media objects, such as images or videos, are displayed as thumbnails on the annotation window 506; paragraph 40).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Bhat, into the system of Buehler, to provide a system which permits cooperative work on the images, annotating, and reporting and also assigning a unique username to every user.

Regarding Claim 2, Buehler discloses the system of claim 1, comprising:
at least one of the plurality of detector devices is located proximate an access control device (e.g. an alert can be triggered based on detecting two people entering a restricted access door using one credential (commonly referred to as "piggybacking"); paragraph 79).

Regarding Claim 3, Buehler discloses the system of claim 2, comprising:
the access control device is at least one of an electronic lock and an actuator (e.g. many installations have electronic doors that report who opens them (using, for example, a "smart-card" reader system) or radio-frequency identification (RFID) systems that report when a particular object enters or leaves an area; paragraph 4).

Regarding Claim 4, Buehler discloses the system of claim 1, comprising:
the identifier is assigned to at least one of the identification device and a user of the identification device (e.g. an alert can be triggered based on detecting two people entering a restricted access door using one credential (commonly referred to as "piggybacking"); paragraph 79).

Regarding Claim 5, Buehler discloses the system of claim 1, comprising:
the identification signal is a radio frequency signal (e.g. many installations have electronic doors that report who opens them (using, for example, a "smart-card" reader system) .

Regarding Claim 6, Buehler discloses the system of claim 1, comprising:
the identification device is a passive radio frequency identification (RFID) device (e.g. many installations have electronic doors that report who opens them (using, for example, a "smart-card" reader system) or radio-frequency identification (RFID) systems that report when a particular object enters or leaves an area; paragraph 4).

Regarding Claim 7, Buehler discloses the system of claim 1, comprising:
the user attribute comprises a user name, a user destination, a user disability status, a user employment status, or a user security level (e.g. many commercial buildings also employ security systems that sense the opening and closing of doors and use "card-swipe" systems that require employees to swipe or present identification cards when entering or leaving the facility; paragraph 40).

Regarding Claim 8, claim 8 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 9, Buehler discloses the method of claim 8, comprising:
storing, by the one or more processors, the annotated video signal in an annotated video database (e.g. examples of database applications that can be used to implement the video storage module 150 and/or the rules/metadata storage module 155 the storage include MySQL Database Server by MySQL AB of Uppsala; paragraph 39).

Regarding Claim 10, Buehler discloses the method of claim 8, comprising:
the annotated video signal comprising at least one of a box or a flag overlaid on a user depicted in the video signal (e.g. fig. 6 depicts “CAMERA 4” being overlaid on the image displayed).

Regarding Claim 11, Buehler discloses the method of claim 8, comprising:
denying, by the one or more processors, access to a restricted location of the building based on at least one of the plurality of user attributes (e.g. an alert can be triggered based on detecting two people entering a restricted access door using one credential (commonly referred to as "piggybacking"); paragraph 79).

Regarding Claim 12, Buehler discloses the method of claim 8, comprising:
the plurality of user attributes comprising at least one of a user name, a user destination, a user disability status, a user employment status, and a user security level (e.g. many commercial buildings also employ security systems that sense the opening and closing of doors and use "card-swipe" systems that require employees to swipe or present identification cards when entering or leaving the facility; paragraph 40).

Regarding Claim 13, Buehler discloses the method of claim 8, comprising:
generating, by the one or more processors, an alert message based on at least one of the plurality of user attributes and the monitored location (e.g. an alert can be triggered based on detecting two people entering a restricted access door using one credential (commonly referred to as "piggybacking"); paragraph 79).

Regarding Claim 14, Buehler discloses the method of claim 13, comprising:
displaying, by the one or more processors, the alert message on the display device (e.g. in some embodiments, these warnings may be real-time warnings to store security .

Regarding Claim 15, Buehler discloses the method of claim 13, comprising:
transmitting, by the one or more processors, the alert message to an audio output device configured to emit an audible alert (e.g. the sensors 125 are capable of two-way communication, and thus can receive signals (to power up, sound an alert, etc.) from the video surveillance system 105; paragraph 37).

Regarding Claim 16, Buehler discloses a building monitoring apparatus, comprising:
a display that presents a user interface having an array of inputs (e.g. fig. 6 depicts a display for displaying video image 600 based on one or more cameras 605); and
a monitoring circuit coupled to the display (e.g. tracking module 130 of fig. 1 is comuunicably coupled to output device 145 for displaying the video images) and comprising:
a detector database configured to receive an identification signal and store location identifiers associated with a plurality of detector devices (e.g. the system includes a data storage module for storing information associated with objects being tracked by the surveillance system, including, in some cases, rules relating to the objects. The system can also include a tracking module for creating a chronological representation of the locations of the objects based on data from the video surveillance subsystem and the RFID subsystem; paragraph 17);
an image capture database configured to receive a video signal and store location identifiers associated with a plurality of image capture devices (e.g. the system includes a data storage module for storing information associated with objects being tracked by the surveillance system, including, in some cases, rules relating to the , and
a subject database configured to extract identification data regarding a person or an object based on the identification signal (e.g. the system includes a data storage module for storing information associated with objects being tracked by the surveillance system, including, in some cases, rules relating to the objects. The system can also include a tracking module for creating a chronological representation of the locations of the objects based on data from the video surveillance subsystem and the RFID subsystem; paragraph 17). 
Buehler fails to disclose an output generator configured to generate annotated display data comprising a user name of the regarding the person corresponding to the identifier that is overlaid on the video signal for the display based on the identification data, a detector device location identifier, and an image capture device location identifier.
However, Bhat teaches an output generator configured to generate annotated display data comprising a user name of the regarding the person corresponding to the identifier that is overlaid on the video signal for the display based on the identification data, a detector device location identifier, and an image capture device location identifier (e.g. one or more captured media objects, such as images or videos, are displayed as thumbnails on the annotation window 506. If a thumbnail is selected by the user 508, then the media object represented by the thumbnail is displayed in a first window 510. If the system receives a selection of a graphical position in the first window 512, the system will display an annotation field adjacent to or directed toward that graphical position 514. If the system receives an annotation entered into the annotation field 516, the annotation will be embedded in the media object 518. Metadata, including the username or ID of the annotating user, will be attached to the annotation and/or media object 520; paragraph 40). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Bhat, into the system of Buehler, to provide a system which permits cooperative work on the images, annotating, and reporting and also assigning a unique username to every user.

Regarding Claim 17, Buehler discloses the building monitoring apparatus of claim 16, comprising:
the identification data comprising a plurality of user attributes and a plurality of object attributes (e.g. many commercial buildings also employ security systems that sense the opening and closing of doors and use "card-swipe" systems that require employees to swipe or present identification cards when entering or leaving the facility; paragraph 40).

Regarding Claim 18, Buehler discloses the building monitoring apparatus of claim 17, comprising:
the plurality of user attributes comprising at least one of a user name, a user destination, a user disability status, a user employment status, and a user security level (e.g. many commercial buildings also employ security systems that sense the opening and closing of doors and use "card-swipe" systems that require employees to swipe or present identification cards when entering or leaving the facility; paragraph 40).

Regarding Claim 19, Buehler discloses the building monitoring apparatus of claim 16, comprising:
the annotated display data comprising at least one of a box or a flag overlaid on the person or the object depicted in the video signal received from at least one of the plurality of image capture devices (e.g. fig. 6 depicts “CAMERA 4” being overlaid on the image displayed).

Regarding Claim 20, Buehler discloses the building monitoring apparatus of claim 16, comprising:
an alert generator configured to generate an alert signal based on the identification data (e.g. in some embodiments, these warnings may be real-time warnings to store security personnel as they patrol the store, using, for example, wireless hand-held devices that are capable of displaying both data (e.g., "THEFT ALERT OF PRODUCT XYZ AT EXIT") and video (e.g., a picture of a suspected shoplifter or of a lost child); paragraph 69).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423